DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2019/0154934 (“US1”) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 5, US1 describes a cable (10, see Fig 1), comprising: at least one conductor (12); a buffer tube (14) surrounding the at least one conductor; a first plurality of inner tensile elements (16), wherein the first plurality of inner tensile elements are wound around the buffer tube at a laylength of at least 500 mm (see [0005], [0023]); an interior jacket  (18) disposed around the first plurality of inner tensile elements; a second plurality of outer tensile elements (20); and an exterior jacket (22) having an outer surface defining an outermost surface of the cable, the exterior jacket comprising (see [0029]): from 30 wt% to 60 wt% of at least one polyolefin; from 30 wt% to 60 wt% of at least one thermoplastic elastomer; and from 5 wt% to 30 wt% of at least one inorganic filler; wherein the second plurality of outer tensile elements is disposed between the outer surface of the exterior jacket and the interior jacket (see Fig 1).
Regarding Claim 6, US1 describes the first plurality of inner tensile elements and the second plurality of outer tensile elements comprising at least one of an aramid, a carbon fiber, an ultra-high molecular weight polyethylene, an ethylene chlorotrifluoroethylene, a polybenzimidazole, a perfluoroalkoxy, a polytetrafluoroethylene, a polyphenylene sulfide, a liquid crystal polymer, or a polyphenylene benzobisoxazole (see [0017]).
Regarding Claim 7, US1 describes the at least one polyolefin including at least one of medium-density polyethylene, high-density polyethylene, low-density polyethylene, linear low-density polyethylene, or polypropylene (see [0026]); and wherein the at least one thermoplastic elastomer includes at least one of ethylene- propylene rubber, ethylene-propylene-diene rubber, ethylene-octene, ethylene-hexene, ethylene-butene, ethylene-vinyl acetate, or styrene-ethylene-butadiene-styrene (see [0026]).
Regarding Claim 8, US1 describes the exterior jacket further comprising an inner surface and wherein the second plurality of outer tensile elements are disposed between the inner surface and the interior jacket (see Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being obvious over US1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 1, US1 describes a method of manufacturing a drop cable, comprising the steps of: moving a buffer tube containing at least one optical fiber along a processing line at a rate of at least 200 m/min (see [0023]-[00024]); winding at least one inner tensile element around the buffer tube, the at least one inner tensile element having a laylength of at least 200 mm (see [0024]); extruding an interior jacket around the at least one inner tensile element (see [0018]); running at least one outer tensile element along a longitudinal axis of the interior jacket (see [0019]); and forming an exterior jacket over or around the at least one outer tensile element (see [0019]), the exterior jacket comprising a polyolefin component, a thermoplastic elastomer component, and an inorganic filler component (see [0029]). US1 does not describe extruding an exterior jacket over or around the at least one outer tensile element. US1 is silent as to the method of forming the exterior jacket. Extruding exterior jackets onto communications cables is a well-known method in the art for creating a cohesive jacket with good environmental protection properties. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the exterior jacket of US1 by extruding the jacket over or around the at least one outer tensile element. The motivation for doing so would have been to apply a known technique to a known method ready for improvement to yield predictable results.
 Regarding Claim 3, US1 describes the step of selecting at least one of an aramid, a carbon fiber, an ultra-high molecular weight polyethylene, an ethylene chlorotrifluoroethylene, a polybenzimidazole, a perfluoroalkoxy, a polytetrafluoroethylene, a polyphenylene sulfide, a liquid crystal polymer, or a polyphenylene benzobisoxazole for use as filaments in the at least one the inner tensile element and in the at least one outer tensile element (see [0017]).
Regarding Claim 4, US1 describes the step of selecting the exterior jacket to have a composition of from 30% to 60% by weight of the thermoplastic elastomer component, from 5% to 30% by weight of the inorganic filler component, and with a remainder being the polyolefin component and other additives (see [0019]).
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 describes the inner surface of the exterior jacket contacting the interior jacket of the drop cable.
Claim 9 describes the second plurality of outer tensile elements disposed between the inner surface and the outer surface such that the second plurality of outer tensile elements is embedded within the exterior jacket.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY RAHLL/Primary Examiner, Art Unit 2874